DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Claims claim "a non- transitory machine readable medium". The subject matter description of "a non- transitory machine readable medium" in the specification is “[0053]… A non-transitory computer-readable storage medium, such as read only memory (ROM) 656 and random access memory (RAM) 658… program instructions may be stored on a non-transitory computer-readable storage medium such as a magnetic disk, optical disk, recordable memory device, flash memory, or other physical storage medium”. Examiner interprets “a non- transitory machine readable medium” as “a non- transitory machine readable medium” limited to hardware. 

Specification 
The disclosure is objected to because of the following:
The specification lacks the section and heading “Field of the Invention”. 
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC (See 37 CFR 1.52(e)(5) and MPEP 608.05. Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text are permitted to be submitted on compact discs.) or
REFERENCE TO A “MICROFICHE APPENDIX” (See MPEP § 608.05(a). “Microfiche Appendices” were accepted by the Office until March 1, 2001.) 
(e) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(f) BRIEF SUMMARY OF THE INVENTION.
(g) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(h) DETAILED DESCRIPTION OF THE INVENTION.
(i) CLAIM OR CLAIMS (commencing on a separate sheet).
(j) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(k) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).
	Content of Specification
(a)	Title of the Invention: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words may not contain more than 500 characters.
(b)	Cross-References to Related Applications: See 37 CFR 1.78 and MPEP § 201.11.
(c)	Statement Regarding Federally Sponsored Research and Development: See MPEP § 310.
(d)	Incorporation-By-Reference Of Material Submitted On a Compact Disc: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text were permitted as electronic documents on compact discs beginning on September 8, 2000.
	Or alternatively, Reference to a “Microfiche Appendix”: See MPEP § 608.05(a). “Microfiche Appendices” were accepted by the Office until March 1, 2001.
(e)	Background of the Invention: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1)	Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled "Technical Field."

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 recites the limitation "the electronic components" in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. There is only one "electronic component" anteceding this limitation.
As to claim 12, it is objected for the same deficiency.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeki Celik, (Celik hereinafter), U.S. Pre–Grant publication 20090030660, taken in view of Rajiv Lochan Rath, (Rath hereinafter), U.S. Patent 9715571.
As to claim 1, Celik discloses a non-transitory machine readable medium storing executable instructions which when executed by a data processing system cause the data processing system to perform a machine implemented method (see "[0055]… computer-readable medium containing instructions recorded thereon, which when executed by a computing device perform all or any part of a process"), the method comprising… generating a first finite element model of the dielectric board independent of the electronic component (see "[0025] FIG. 1 is a flowchart illustrating a process 100 for generating a fully-detailed finite element model of an electronic structure, such as an electronic package and/or a printed circuit board (PCB)"; "[0039]… finite elements corresponding to dielectric material are assigned a dielectric material property"); generating a second finite element model for the electronic component (see "electronic component" as " vias… traces", "[0030] At step 107, process 100 converts the geometrical information from each table to a two-dimensional array, for example. The data for individual layers are used to generate two-dimensional footprints for the geometry of each layer, which include all of the layer attributes, such as locations of vias, via plating, individual traces, etc"); and combining, the first finite element model with the second finite element model to obtain a final finite element model for the printed circuit board design (see "[0041] At step 112, steps 108 through 111 are repeated for each layer of the package and/or PCB board being modeled").
While Celik discloses an electronic component and a dielectric board, Celik fails to disclose receiving a printed circuit board design comprising an electronic component and a dielectric board.
Rath discloses receiving a printed circuit board design comprising an electronic component and a dielectric board (see "geometry of the PCB… board outline and any holes, and the conductor (e.g., metal) geometry are read in from electronic computer-aided design (CAD) layout data of the PCB" in col. 3, lines 24-27).
Celik and Rath are analogous art because they are related to PCB modeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Rath with Celik, because Rath discloses that his "PCB simulation system 104 can assist the users 102 for accurate reliability analysis of PCBs. Specifically, the PCB simulation system 104 implements a conductor (e.g., metal) fraction algorithm to simplify a finite element analysis (FEA) model and provide accurate displacement calculations" (see col. 2, lines 51-56), and as a result, Rath reports that "the features of the mapped physical properties are captured more accurately if the mesh density is increased… the PCB simulation system 104 can adjust the mesh density to optimize between accuracy required and computational time" (see col. 4, lines 22-26).
As to claim 2, Celik discloses wherein combining the first finite element model with the second finite element model comprises: generating one or more component finite elements embedded in the first finite element model (see "embedded" as "contact", "[0045]… process 100 generates contact elements, which connect mesh elements between adjacent meshed layers. The elements and nodes of one layer may not perfectly align with corresponding elements of the next, adjacent layer"); and Rath discloses mapping the second finite element model to the component finite elements embedded in the first finite element model (see "physical properties are mapped to the mesh" in col. 4, lines 16-17).
As to claim 3, Celik discloses wherein generating one or more component finite elements embedded in the first finite element model comprises: determining, based on the printed circuit board design, a collision of the second finite element model and the finite elements of the first finite element model of the dielectric board (see "collision" as "intersections of the geometrical information" between dielectric layers – vias, via pads and conductive trace segments, "[0033]… FIG. 3C illustrates a board bottom dielectric layer, FIG. 3D illustrates a board power plane layer, FIG. 3E illustrates a board core dielectric layer, FIG. 3F illustrates a board ground plane layer, FIG. 3G illustrates a board top dielectric layer… [0034]… Interconnections of vias, via pads and conductive trace segments can be determined from intersections of the geometrical information. The geometrical information for each attribute can be represented in any suitable manner. [0035]… the geometrical information of each layer shown in FIGS. 2A-2I and 3A-3I is transferred to a respective array").
As to claim 4, Celik discloses wherein the second finite element model comprises a first set of physical properties associated with the electronic components (see "electronic components" as "traces", "[0039] The finite elements corresponding to conductive traces are assigned a corresponding material trace property, such as a conductive property").
As to claim 5, Celik discloses wherein a second set of physical properties is associated with each of the finite elements of the first finite element model of the dielectric board (see "[0039]… finite elements corresponding to dielectric material are assigned a dielectric material property"). 
As to claim 7, Celik discloses further comprising: simulating, based on the final finite element model, operation of the printed circuit board design (see "[0049]… solution phase for analyzing the resulting numerical geometric model of the electronic structure (e.g., electronic package and/or PCB board). Typical numerical analysis tools have a solution module with which thermal, mechanical, electrical, CFD and coupled physical simulations, for example, can be performed on each meshed element and the nodes attached to the meshed elements"); and Rath discloses identifying, based on the simulation, thermal stresses associated with operation of the printed circuit board design (see "PCB simulation system 104 can then perform simulations to compute deflection of the PCB. FIG. 7 depicts an example diagram showing deformation of a PCB based on trace mapped simulations. Particularly, the overall equivalent stress distribution and stresses at different points of the PCB are shown. FIG. 8 depicts an example diagram showing thermal stress analysis results based on trace mapped simulations" in col. 4, lines 60-67).
As to claim 8, Celik discloses wherein a global identifier is associated with the second finite element model (see "global identifier" as "groups areas with specific attributes", "[0036]… process 100 assigns individual geometry to components of each layer. Process 100 groups areas with specific attributes (e.g., vias, via plating, individual traces, etc.). For example, all vias are grouped as a via component, and all traces are grouped as a trace component. However, geometric areas having specific attributes can be organized in smaller groups or grouped individually, such by as grouping each via or trace as a separate component, for example. By grouping all vias (or traces, etc.) as a grouped component, these components can be conveniently modeled as a single component for purposes of analyzing thermal, mechanical, electrical or other physical properties"; '[0054]… all vias in the package may be separately represented in the model and grouped as a "via group"').
As to claim 9, Celik discloses wherein the first finite element model is generated based on a geometry of the dielectric board (see "[0054] If desired, an exact replica of the electronic package as designed can be created for numerical analysis. Since the model includes all geometrical information regarding the package and/or board design").
As to claim 10, Celik discloses wherein the second finite element model of the electronic component comprises  (see "[0010] … generate a three-dimensional geometric model of the electronic structure containing all of the two-dimensional geometric information").
As to claims 11-15 and 17-20 these claims recite a method performed by the medium storing executable instructions of claims 1-5 and 7-10. Celik discloses a "computer-readable medium containing instructions recorded thereon, which when executed by a computing device perform all or any part of a process" (see "[0055]) that teaches claims 1-5 and 7-10. Therefore, claims 11-15 and 17-20 are rejected for the same reasons given above.

Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Celik taken in view of Rath as applied to claims 5 and 15 above, and further in view of Dogruoz and Nagulapally, (Dogruoz hereinafter), "Effects of trace layers and joule heating on the temperature distribution of printed circuit boards: a computational study".
As to claims 6 and 16, while Celik and Rath disclose the first set and the second set of physical properties, Celik and Rath fail to disclose wherein the first set and the second set of physical properties comprise one or more non-linear properties of a corresponding finite element.
Dogruoz discloses wherein the first set and the second set of physical properties comprise one or more non-linear properties of a corresponding finite element (see "governing equations are nonlinear" in page 2, next to last paragraph).
Celik, Rath, and Dogruoz are analogous art because they are related to PCB modeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Dogruoz with Celik and Rath, because Dogruoz discloses that "the effects of the trace and via geometry are accurately modeled in the physical model by importing electronics computer aided-design data consisting of the trace and via layout of the board and computing locally varying orthotropic conductivity (kx, ky, and kz) on the printed circuit board using a background mesh" (see page 1, 1st paragraph), and as a result, Dogruoz reports that "the spatially varying orthotropic conductivity is then mapped from the background mesh to the CFD mesh and used in a system-level simulation of the PCB with a minimal increase in the overall computational cost" (see page 1, 1st paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Da Silva et al., International Pub. No. WO2017001890, teaches "[0001]… a method to convert a Printed Circuit Board, PCB, image description, in particular a PCB vector image file (e.g. Gerber file), to a finite element model (e.g. a computer-aided engineering, GAE, file), in particular a finite element model of thermo-mechanical loading. The finite element model data can be used for predicting deformation (e.g. warpage)".
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		6/6/2022Primary Examiner, Art Unit 2146